UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-2134


ROSE ADANMA DURU,

                 Plaintiff - Appellant,

           v.

PRESIDENT        TRUMP      ADMINISTRATION;         U.S.  CIVIL   COURT
ADMINISTRATORS; U.S. COURT OF APPEALS; MARK LANGLEY, Court
Clerk U.S. Court of Appeals; OFFICE OF THE CLERK, United States District
Court-DC; ANGELA D. CAESAR, Clerk of Court U.S. District Court-DC;
DEPUTY CLERKS OF U.S. COURTHOUSE-DC; U.S.P.S., Marietta, Georgia;
U.S.P.S., Dallas, Texas; U.S.P.S., San Francisco, CA; INTERNAL REVENUE
SERVICE; SOCIAL SECURITY ADMINISTRATION-SSA; THE STATE
DEPARTMENT OF THE UNITED STATES OF AMERICA; REX TILLERSON,
Former Secretary of State 2017; CHARLES SCHWAB, 401K/IRA; JODI
MADDOX, Schwab; GEOFFREY BECKHAM, Schwab; MELINDA LOUIE,
Schwab; MR. CHARLES SCHWAB, Schwab; BANK OF AMERICA, U.S.A. Inc.;
BANK OF AMERICA, Northbrook, IL; HCA HEALTHCARE CORPORATION
OF AMERICA, North Texas Division; HCA HEALTHCARE CORPORATION OF
AMERICA, Corporate Headquarters-One Park Plaza; THE NORTHERN TRUST
COMPANY; RANDALL A. CONSTANTINE; MAZURSKY CONSTANTINE,
LLC; OFFICE OF ATTORNEY GENERAL, Texas; COURT ADMINISTRATOR,
State of Texas Judicial Court; STATE OF TEXAS-JUDICIAL COURT; LAW
FIRM- SESSIONS, FISHMAN, NATHAN AND ISRAEL, LLP; CHRISTOPHER
P. RICHIE, Attorney; DAVID R. CLOUSTON, Attorney; LESLYE E. MOSLEY,
Attorney; PATHWAYS TO HOUSING DC; NATHALIA CIBOLTI, Pathways to
Housing District of Columbia Government Outreach Specialist; THE CITY OF
WASHINGTON, DC DISTRICT OF COLUMBIA GOVERNMENT; H & R
BLOCK U.S.A, INC.; H & R BLOCK ADVISORS; H & R BLOCK BAILEY’S
CROSSROADS CENTER; UN-NAMED BLACK FEMAL CO-DEFENDANT
BAILEY’S CROSSROADS CENTER; KAISER FAMILY FOUNDATION;
KAISER PERMANENTE U.S.A. INC.; KAISER PERMANENTE NORTHERN
CA; KAISER PERMANENTE SOUTHERN CA; KAISER PERMANENTE
COLORADO; KAISER PERMANENTE MARYLAND; KAISER PERMANENTE
GEORGIA; THE SOUTHEAST PERMANENTE MEDICAL GROUP-TSPMG;
KAISER PERMANENTE CAPITOL HILL; KAISER PERMANENTE VIRGINIA;
THE PERMANENTE FEDERATION, LLC; KAISER PERMANENTE VENTURE
INVESTMENTS; HENRY J. KAISER, of Kaiser Family Foundation; KIM
KAISER, of Kaiser Family Foundation; KERRY KOHNEN, of KPGA;
HENRIETTA KING, of KPGA/TSPMG; DR. ROBERT “ROB” SCHREINER;
CRAIG FAERBER, of KPGA; DR. MICHAEL F. DOHERTY, of KPGA; UN-
NAMED CO-DEFENDANT- WHITE FEMALE PHYSICIAN EXECUTIVE-
KPGA; H&R BLOCK EASTERN ENTERPRISES, INC.; STATE OF TEXAS
DISTRICT COURT CLERK; STATE OF TEXAS DISTRICT COURT
ADMINISTRATOR,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00874-LO-TCB)


Submitted: February 20, 2020                                   Decided: February 24, 2020


Before RUSHING, Circuit Judge, and TRAXLER, Senior Circuit Judge. *


Affirmed by unpublished per curiam opinion.


Rose Adanma Duru, Appellant Pro Se. Leslie Paul Machado, O’HAGAN MEYER PLLC,
Alexandria, Virginia; Wendy Cohen McGraw, HUNTON ANDREWS KURTH, LLP,
Norfolk, Virginia; Anthony J. Durone, BERKOWITZ OLIVER LLP, Kansas City,
Missouri, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




      *
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) (2018).

                                              2
PER CURIAM:

      Rose Adanma Duru appeals the district court’s order granting Defendants’ motion

to dismiss her civil complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Duru v. President

Trump Admin., No. 1:19-cv-00874-LO-TCB (E.D. Va. Sept. 16, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3